UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-05549 Reynolds Funds, Inc. (Exact name of registrant as specified in charter) c/o U.S. Bancorp Fund Services, LLC 615 E. Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Frederick L. Reynolds Reynolds Capital Management, LLC 3565 South Las Vegas Blvd., #403 Las Vegas, NV 89109 (Name and address of agent for service) (415) 265-7167 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:September 30, 2013 Item 1. Reports to Stockholders. ANNUAL REPORT September 30, 2013 REYNOLDS BLUE CHIP GROWTH FUND Seeking Long-Term Capital Appreciation A No-Load Mutual Fund 1-800-773-9665 www.reynoldsfunds.com REYNOLDS BLUE CHIP GROWTH FUND November 21, 2013 Dear Fellow Shareholders: Reynolds Blue Chip Growth Fund’s 25th Anniversary The Reynolds Blue Chip Growth Fund celebrated its 25th Anniversary this summer.It began operations on August 12, 1988. Performance Highlights (September 30, 2013) The annualized average total returns of the Reynolds Blue Chip Growth Fund (the “Fund” or the “Blue Chip Fund”) for the 1-year, 3-year, 5-year, 10-year periods and since inception (August 12, 1988) through September 30, 2013 were +22.50%, +14.37%, +17.80%, +10.03% and +8.76%, respectively.The annualized average total returns for the Fund’s benchmark, the Standard & Poor’s 500 Index, for the 1-year, 3-year, 5-year, 10-year periods and since inception (August 12, 1988) through September 30, 2013 were +19.34%, +16.27%, +10.02%, +7.57% and +10.08%, respectively.The performance of the Reynolds Blue Chip Growth Fund was +23.74% in the nine months ended September 30, 2013. The performance of the Standard & Poor’s 500 Index was +19.79% in the nine months ended September 30, 2013. The Standard & Poor’s 500 Index consists of 500 selected common stocks, most of which are listed on the New York Stock Exchange. The Standard & Poor’s Ratings Group designates the stocks to be included in the Index on a statistical basis. A particular stock’s weighting in the Index is based on its relative total market value (i.e. its market price per share times the number of shares outstanding.) Stocks may be added or deleted from the Index from time to time. As stated in the Prospectus dated January 31, 2013 the expense ratio of the Fund is 1.53%. Redesigned Web Site We have a newly redesigned web site.To access it go to reynoldsfunds.com.At our website you can access current information about your investment holdings.You must first request a personal identification number (PIN) by calling our shareholder service representatives at 1-800-773-9665.You will be able to view your account list, account detail (including balances), transaction history, distributions, and the current Reynolds Blue Chip Growth Fund net asset value.Additional information available (PIN not needed) includes quarterly updates of the returns of the Blue Chip Fund, top ten holdings, industry percentages, and news articles regarding the Fund.Also, detailed statistics and graphs of past performances from a link to Morningstar for the Blue Chip Fund. Investment Strategy We had an extremely high cash position in the Reynolds Blue Chip Growth Fund during the period from October 2007 to March 2009 when the stock market was in a correction phase.We started buying near the market bottom in March 2009.We believe that stocks are currently selling at attractive valuations based on historical valuation measures.One of these valuation measures is a company’s price earnings ratio 1 relative to inflation, interest rates and the economic outlook.Another valuation measure is a company’s price earnings ratio relative to its forecasted earnings growth rate (the PEG ratio).Many stocks of high quality companies are currently selling at PE ratios and PEG ratios toward the lower end of their historical ranges and we believe that they are attractively valued. The U.S. Economy The U.S. economic recovery that started in mid-2009 has continued, although at a moderate pace, so far in 2013.The U.S. economic recovery continues to be affected by a number of secular factors that are altering the pace and composition of growth.The economy in 2013 is being affected by sustained subpar growth, low inflation, Federal Reserve (“Fed”) easing, good consumer spending, higher than normal unemployment, greater prudence and less speculation in lending, reduced government spending including defense outlays, and gains in residential construction.The U.S. economy is growing, but at a lower than ideal rate.For example, growth of 3% or better is needed to meaningfully reduce unemployment, which is currently around 7.3%.The Federal Reserve’s third round of economic stimulus, which involves purchasing $85 billion per month of open-ended mortgage-backed securities, is continuing; although this will be reduced in 2014.This stimulus has tended to lower longer term interest rates and added a moderate amount to economic growth.U.S. Gross Domestic Product (GDP) increased 2.8% in 2012 and 1.8% in 2011.GDP grew at a 1.1% annual rate in the first calendar quarter and at a 2.5% annual rate in the second calendar quarter of 2013.GDP expanded at a preliminary estimated inflation-adjusted annual rate of 1.8% in the third quarter ended September 30, 2013. For the next six months the outlook remains for modest, less than ideal growth, accompanied by higher than normal unemployment, modest inflation pressures, no change in the Federal Reserve policy on the federal funds rate, a strong private sector and a weak public sector.The economy will continue to be characterized by large fiscal deficits.The U.S. economy is forecast to expand at a 2.0% rate in the fourth quarter ended December 31, 2013; 1.6% for the year ended December 31, 2013; and 2.2% for the year ended December 31, 2014. U.S. inflation numbers have been helped in the last few years by global competition and technology innovations that are helping to lower production and distribution costs.Inflation, as measured by the Consumer Price Index, increased 2.1% in 2012 and 3.1% in 2011. U.S. inflation is estimated to have increased at a 1.6% annual rate in the third quarter of 2013 after increasing at 1.7% and 1.4% annual rates in the first and second quarters of 2013, respectively.U.S. inflation is forecast to increase 1.5% in the fourth quarter ended December 31, 2013, 1.5 % for the year ended December 31, 2013 and 1.9% for the year ended December 31, 2014. There are some current and potential economic and investment negatives at the present time including: (1) the budget and debt limit discussions will resume in early 2014; (2) U.S. and worldwide economic growth continues at a slower than ideal rate; (3) unemployment at 7.2% is still high as hiring continues cautiously; (4) the U.S. economyrecently slowed as a result of uncertainty regarding recent budget and debt negotiations; (5) there are concerns about U.S. tax and spending policies; (6) mortgage rates are low, but mortgage credit is still somewhat tight; (7) the U.S. deficit needs to be reduced; and (8) the Euro-zone ex England remains weak and there are worries about possible deflation. Some current and potential economic and investment positives are:(1) many companies have recently reported better than expected third quarter earnings and revenues; (2) real estate activity including residential constructioncontinues to increase and the rise in property values has resulted in improving household balance sheets; (3) employment and payrolls are increasing with unemployment currently at 7.3%, the lowest in more than four years; (4) there has been an increase in the willingness of companies to commit capital as evidenced by the increase in merger and acquisition activity; (5) the economy has grown in the last sixteen quarters and growth should improve in 2014; (6) gas prices are lower; (7) manufacturing is strong; (8) businesses have been able to use the credit markets to strengthen their balance sheets; (9) the rise in stock market prices has added to net worth; (10) Federal Reserve policy makers have said that they will maintain stimulus until the labor market improves further; (11) current valuations of stocks are below the midpoint of the historical average; (12) the U.S. economy currently has better fundamentals than the economies of most other industrialized countries; (13) some other industrialized economies are strengthening such as England and Japan; (14) central banks worldwide continue with monetary stimulus to boost growth; and (15) China’s economic growth rate seems to be stabilizing. The World Economy The global economic recovery that started in mid-2009 has continued in 2013. The World Economy is forecast to increase 2.6% in 2013 and 3.1% in 2014 after increasing 2.7% in 2012 and 4.0% in 2011. The Euro-zone’s GDP is forecast to decrease 0.2% in 2013 and increase 1.5% in 2014 after decreasing 0.5% in 2012 and increasing 1.5% in 2011.Several Euro-zone countries including Italy and Spain continue in a recession. The United Kingdom is currently the strongest economy in the Eurozone. The United Kingdom’s GDP is forecast to increase 1.3% in 2013 and 1.5% in 2014 after increasing 0.3% in 2012 and 0.7% in 2011. Among larger industrialized economies, Japan’s GDP is forecast to increase 1.8% in 2013 and 2.1% in 2014 after increasing 1.9% in 2012 and decreasing 0.7% in 2011.Korea’s recent economic numbers have been better than expected. Korea’s GDP is forecast to increase 2.6% in 2013 and 3.5% in 2014 after increasing 2.0% in 2012 and 3.6% in 2011.Canada’s GDP is forecast to increase 1.7% in 2013 and 2.3% in 2014 after increasing 1.8% in 2012 and 2.5% in 2011. 2 The biggest developing economies are many times referred to as the “BRIC” economy, which is short for Brazil, Russia, India, and China. The economies of Brazil, India and Russia are currently and are forecast to grow slower than was estimated six months ago. China has the strongest growth among “advanced economies”.China’s population is approximately 19% of the world’s total population of approximately seven billion.In the second quarter of 2010 China overtook Japan and became the world’s second largest economy after the U.S.It is the world’s fastest growing major economy.Many economists believe that China has a particularly good long-term outlook.Near term, however, there have been cross currents in China’s economic outlook.China’s GDP is forecast to increase 7.5% in 2013 and 7.8% in 2014 after increasing 7.7% in 2012 and 6.4% in 2011. India’s population is approximately 17% of the world’s population.It is the world’s second fastest growing major economy.India’s GDP is forecast to increase 5.1% in 2013 and 5.8% in 2014 after increasing 5.0% in 2012 and 6.6% in 2011. Brazil is Latin America’s biggest economy. GDP is forecast to increase 2.4% in 2013 and 3.0% in 2014 after increasing 0.9% in 2012 and 2.7% in 2011.Russia’s GDP is forecast to increase 1.7% in 2013 and 2.9% in 2014 after increasing 3.4% in 2012 and 4.3% in 2011. Many worldwide larger multinational companies should be well positioned to benefit long-term from worldwide growth. The long-term strategy of the Reynolds Blue Chip Growth Fund is to be structured to benefit from this worldwide growth by investing in many of these leading multinational growth companies. The Blue Chip Fund is positioned to participate in long-term worldwide growth trends through investments in multinational U.S. headquartered companies.In addition, the Fund has investments in leading foreign headquartered companies, whose stocks in the form of American Depositary Receipts (ADRs) trade in the United States.These ADRs are denominated in dollars and they must use U.S. GAAP (Generally Accepted Accounting Principles) accounting to qualify as an ADR.The Blue Chip Fund may hold up to 35% of its assets in ADRs. Opportunistic Investing in Companies of Various Sizes and Diversified Among Various Industries The Reynolds Blue Chip Growth Fund usually invests in companies of various sizes as classified by their market capitalizations.A company’s market capitalization is calculated by taking the number of shares the company has outstanding multiplied by its current market price.Other considerations in selecting companies for the Fund include revenue growth rates, product innovations, financial strength, management’s knowledge and experience, plus the overall economic and geopolitical environments and interest rates. The Fund’s investments are diversified among various industries. The long-term strategy of the Reynolds Blue Chip Growth Fund is to emphasize investment in worldwide “blue chip” growth companies.These companies are defined as companies with a minimum market capitalization of $1 billion.In the long-term these companies build value as their earnings grow.This growth in value should ultimately be recognized in higher stock prices for these companies. Industry Sectors(2) as of September 30, 2013 The Global Industry Classification Standard (“GICS®”) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”).GICS® is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 3 Low Long-Term Interest Rates by Historical Standards are a Significant Positive for Stock Valuations Long-term interest rates remain near historically low levels.Low long-term interest rates usually result in higher stock valuations for many reasons including: Long-term borrowing costs of corporations are lower resulting in higher business confidence and profits. Long-term borrowing costs of individuals are lower which increases consumer confidence and spending. A company’s stock is usually valued by placing a present value on that company’s future stream of earnings and dividends. The present value is higher when interest and inflation rates are low. Linked Money Market Fund The First American Treasury Obligations Fund is a money market fund offered by an affiliate of our transfer agent, U.S. Bancorp Fund Services, LLC.This Fund is offered as a money market alternative to our shareholders.The First American Treasury Obligations Fund offers many free shareholder conveniences including automatic investment and withdrawal plans and check writing access to your funds and is linked to your holdings in the Reynolds Blue Chip Growth Fund.This Fund is also included on your quarterly statements. Information about the Reynolds Blue Chip Growth Fund and the First American Treasury Obligations Fund Reynoldsfunds.com website:You can access current information about your investment holdings via our website, reynoldsfunds.com.You will be able to view your account list, account detail (including balances), transaction history, distributions, and the current Reynolds Blue Chip Growth Fund net asset value.Additional information available (PIN not needed) includes quarterly updates of the returns of the Blue Chip Fund, top ten holdings, industry percentages, and news articles regarding the Fund.Also, detailed statistics and graphs of past performances from a link to Morningstar for the Blue Chip Fund. For automatic current daily net asset values:Call 1-800-773-9665 (1-800-7REYNOLDS) twenty-four hours a day, seven days a week and press “any key” then “1”.The updated current net asset value for the Blue Chip Fund is usually available each business day after 5 P.M. (PST). For the Reynolds Blue Chip Growth Fund shareholders to automatically access their current account information:Call 1-800-773-9665 (twenty-four hours a day, seven days a week), press “any key” then “2” and enter your 16 digit account number which appears at the top right of your statement. To speak to a Fund representative regarding the current daily net asset value, current account information and any other questions:Call 1-800-773-9665 and press “0” from 6 A.M. to 5 P.M. (PST). Shareholder statement frequency:Consolidated statements summarizing the Blue Chip Fund and First American Treasury Obligations Fund accounts held by a shareholder are sent quarterly.In addition, individual Blue Chip Fund statements are sent whenever a transaction occurs.These transactions are: (1) statements are sent for the Blue Chip Fund or First American Treasury Obligations Fund when a shareholder purchases or redeems shares; (2) Blue Chip Fund statements are sent if, and when, any ordinary income or capital gains are distributed. Tax reporting:Individual 1099 forms, which summarize any dividend income and any long- or short-term capital gains, are sent annually to shareholders each January.The percentage of income earned from various government securities, if any, for the Blue Chip Fund and the First American Treasury Obligations Fund are also reported in January. Minimum investment:$1,000 for regular and retirement accounts ($100 for additional investments for all accounts – except for the Automatic Investment Plan, which is $50 for regular and retirement plan accounts). Retirement plans:All types are offered including Traditional IRA, Roth IRA, Coverdell Education Savings Account, SIMPLE IRA Plan, and SEP IRA. Automatic Investment Plan:There is no charge to automatically debit your checking account to invest in the Blue Chip Fund or the First American Treasury Obligations Fund ($50 minimum for either of these Funds) at periodic intervals to make automatic purchases in either of these Funds.This is useful for dollar cost averaging for the Blue Chip Fund. Systematic Withdrawal Plan:For shareholders with a $10,000 minimum starting balance, there is no charge to automatically redeem shares ($100 minimum) in the Blue Chip Fund or the First American Treasury Obligations Fund as often as monthly and send a check to you or transfer funds to your bank account. Free Check Writing:Free check writing ($100 minimum) is offered for accounts invested in the First American Treasury Obligations Fund. 4 Exchanges or regular redemptions between the Blue Chip Fund and the First American Treasury Obligations Fund:As often as desired – no charge. NASDAQ symbols:Reynolds Blue Chip Growth Fund – RBCGX and First American Treasury Obligations Fund – FATXX. Portfolio Manager:Frederick Reynolds is the portfolio manager of the Reynolds Blue Chip Growth Fund. He has been the portfolio manager of the Fund since its inception in 1988. The Reynolds Blue Chip Growth Fund and the First American Treasury Obligations Fund are No-Load:No front-end sales commissions or deferred sales charges (“loads”) are charged.Over 40% of all mutual funds impose these marketing charges that are ultimately paid by the shareholder.These marketing charges are either: (1) a front-end fee or “load” in which up to 5% of a shareholder’s assets are deducted from the original investment (some funds even charge a fee when a shareholder reinvests capital gains or dividends); or (2) a back-end penalty fee or “load” which is typically deducted from a shareholder’s account if a shareholder redeems within five years of the original investment.These fees reduce a shareholder’s return.The Blue Chip Fund and First American Treasury Obligations Fund are No-Load as they do not have these extra charges. We appreciate your continued confidence in the Reynolds Blue Chip Growth Fund and would like to welcome our new shareholders.We look forward to strong results in the future. Sincerely, Frederick L. Reynolds President This report is not authorized for use as an offer of sale or a solicitation of an offer to buy shares of the Reynolds Blue Chip Growth Fund unless accompanied or preceded by the Fund’s current prospectus. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Performance data current to the most recent month-end may be obtained by visiting www.reynoldsfunds.com or by calling 1-800-773-9665. Investors in the Fund may lose money.There are risks associated with investments in the types of securities in which the Fund invests.These risks include: Market Risk – The prices of the stocks in which the Fund invests may decline for a number of reasons. These reasons include factors that are specific to one or more stocks in which the Fund invests as well as factors that affect the equity securities markets generally. The price declines may be steep, sudden and/or prolonged. Growth Investing Risk – The investment adviser may be wrong in its assessment of a company’s potential for growth and the growth stocks the Fund holds may not grow as the investment adviser anticipates. Finally, there are periods when investing in growth stocks falls out of favor with investors and these stocks may underperform. Additional risks associated with investing in the Fund are as follows: Technology Companies Risk, Consumer Discretionary Companies Risk, Smaller and Medium Capitalization Companies Risk, Foreign Securities Risk and Portfolio Turnover Risk.For details regarding these risks, please refer to the Fund’s Prospectus or Summary Prospectus dated January 31, 2013. Distributed by Rafferty Capital Markets, LLC 5 Reynolds Blue Chip Growth Fund COST DISCUSSION (Unaudited) As a shareholder of the Reynolds Blue Chip Growth Fund, you do not incur (except as described below) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees, but do incur ongoing costs, including management fees; distribution [and/or service] (12b-1) fees; and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from April 1, 2013 through September 30, 2013. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. In addition to the costs highlighted and described below, the only Fund transaction costs you might currently incur would be wire fees ($15 per wire), if you choose to have proceeds from a redemption wired to your bank account instead of receiving a check.Additionally, U.S. Bank charges an annual processing fee ($15) if you maintain an IRA account with the Fund. To determine your total costs of investing in the Fund, you would need to add any applicable wire or IRA processing fees you’ve incurred during the period to the costs provided in the example below. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Ending Account Expenses Paid During Value 4/01/13 Value 9/30/13 Period* 4/01/13-9/30/13 Reynolds Blue Chip Growth Fund Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.57% multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period between April 1, 2013 and September 30, 2013). 6 Reynolds Blue Chip Growth Fund MANAGEMENT’S DISCUSSION OF FUND PERFORMANCE (Unaudited) The Reynolds Blue Chip Growth Fund and the Standard & Poor’s 500 Index (the Blue Chip Fund’s benchmark) both appreciated during the Fund’s fiscal year (twelve months ended September 30, 2013).This was due to many reasons including: (1) equities were still very good value due to their decline during the recession that ended in the quarter ended June 30, 2009 even though they had appreciated since the recession ended; (2) interest rates were at historically low levels; (3) the positive effects of the stimulus program; and (4) GDP and corporate profits both increased each quarter during the twelve months ended September 30, 2013.The Reynolds Blue Chip Growth Fund outperformed the Standard & Poor’s 500 Index (the Fund’s benchmark) in fiscal 2013 ended September 30, 2013.One reason for this was that many of the Fund’s largest holdings strongly outperformed the benchmark.Some of these largest holdings were:(1) Amazon.com –0.65%, (2) Best Buy – 0.39%, (3) Gilead Sciences – 0.57%, (4) Lumber Liquidators – 0.57%, (5) Mastercard – 0.49%, (6) Netflix – 0.51%, (7) Priceline.com – 0.44% and (8) Starbucks – 0.93%.In addition, good individual stock selection in general was a very important contributor to this strong performance.Examples were: (1) Baidu – 0.42%, (2) Celgene – 0.50%, (3) Delta Air Lines – 0.24%, (4) Lithia Motors – 0.70%, (5) Pharmacyclics – 0.61%, (6) TripAdvisor – 0.34%, (7) Tyler Technologies – 0.44% and (8) Yahoo! – 0.37%.Also, contributing to the Reynolds Blue Chip Growth Fund’s strong performance were several companies held in the Fund that were acquired during this period.Examples are: Caribou Coffee, H. J. Heinz, and Sourcefire. COMPARISON OF CHANGE IN VALUE OF $10, REYNOLDS BLUE CHIP GROWTH FUND AND S&P 500 INDEX(1) Past performance does not predict future performance. The graph and the table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. AVERAGE ANNUAL TOTAL RETURN 1-YEAR 5-YEAR 10-YEAR 22.50% 17.80% 10.03% The S&P 500 is the Standard & Poor’s Composite Index of 500 stocks, a widely recognized unmanaged index of common stock prices and includes the reinvestment of all dividends. Investors cannot invest directly in an index or benchmark. 7 Reynolds Blue Chip Growth Fund STATEMENT OF ASSETS AND LIABILITIES September 30, 2013 ASSETS: Investments in securities, at value (cost $153,280,063) $ Cash Receivable from investments sold Receivable from shareholders for purchases Dividends receivable Prepaid expenses Total assets $ LIABILITIES: Payable for investments purchased $ Payable to shareholders for redemptions Payable to adviser for management fees Payable for distribution expenses Other liabilities Total liabilities NET ASSETS: Capital Stock, $0.01 par value; 40,000,000 shares authorized; 2,881,305 shares outstanding Net unrealized appreciation on investments Accumulated undistributed net realized gain on investments Accumulated net investment loss ) Net assets Total liabilities and net assets $ CALCULATION OF NET ASSET VALUE PER SHARE: Net asset value, offering and redemption price per share ($205,878,676 ÷ 2,881,305 shares outstanding) $ The accompanying notes to financial statements are an integral part of this statement. SCHEDULE OF INVESTMENTS September 30, 2013 Shares Value LONG-TERM INVESTMENTS — 99.5% (a) COMMON STOCKS — 98.6% (a) Aerospace & Defense — 2.2% AAR CORP. $ BE Aerospace, Inc.* The Boeing Co. Curtiss-Wright Corporation Elbit Systems Ltd. Engility Holdings Inc.* Esterline Technologies Corporation* Exelis Inc. GenCorp Inc.* General Dynamics Corporation HEICO Corporation Hexcel Corp.* Honeywell International Inc. L-3 Communications Holdings, Inc. Lockheed Martin Corp. Northrop Grumman Corporation Precision Castparts Corp. Raytheon Co. Rockwell Collins, Inc. Teledyne Technologies Inc.* Textron Inc. Triumph Group, Inc. The accompanying notes to financial statements are an integral part of this schedule. 8 Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) September 30, 2013 Shares Value LONG-TERM INVESTMENTS — 99.5% (a) (Continued) COMMON STOCKS — 98.6% (a) (Continued) Aerospace & Defense — 2.2% (Continued) United Technologies Corp. $ Air Freight & Logistics — 0.2% C. H. Robinson Worldwide, Inc. Expeditors International of Washington, Inc. FedEx Corp. United Parcel Service, Inc. Cl B Airlines — 1.8% Alaska Air Group, Inc. Allegiant Travel Company Copa Holdings S.A. Delta Air Lines, Inc. Hawaiian Holdings, Inc.* JetBlue Airways Corp.* Republic Airways Holdings Inc.* Ryanair Holdings PLC - SP-ADR SkyWest, Inc. Southwest Airlines Co. Spirit Airlines Inc.* United Continental Holdings Inc.* US Airways Group, Inc.* Auto Components — 0.8% American Axle & Manufacturing Holdings, Inc.* BorgWarner, Inc. China Automotive Systems, Inc.* Drew Industries Incorporated The Goodyear Tire & Rubber Company* Johnson Controls, Inc. Lear Corporation Magna International Inc. Modine Manufacturing Company* Standard Motor Products, Inc. Tenneco Inc.* TRW Automotive Holdings Corp.* Automobiles — 0.9% Ford Motor Company General Motors Co.* Harley-Davidson, Inc. HONDA MOTOR CO., LTD. - SP-ADR Tata Motors Ltd. - SP-ADR Tesla Motors, Inc.* Thor Industries, Inc. TOYOTA MOTOR CORPORATION - SP-ADR Winnebago Industries, Inc.* Beverages — 0.9% Anheuser-Busch InBev N.V. - SP-ADR The Boston Beer Company, Inc.* Coca-Cola Enterprises Inc. Constellation Brands, Inc.* Cott Corp. Diageo plc - SP-ADR Dr Pepper Snapple Group, Inc. Molson Coors Brewing Company Cl B Monster Beverage Corporation* PepsiCo, Inc. Biotechnology — 4.6% ACADIA Pharmaceuticals Inc.* Aegerion Pharmaceuticals, Inc.* Alexion Pharmaceuticals, Inc.* Alkermes PLC*^ Amgen Inc. Arena Pharmaceuticals, Inc.* ARIAD Pharmaceuticals, Inc.* Array BioPharma Inc.* BioCryst Pharmaceuticals, Inc.* Biogen Idec Inc.* BioMarin Pharmaceutical Inc.* Celgene Corp.* Cubist Pharmaceuticals, Inc.* Dendreon Corporation* Elan Corporation plc - SP-ADR* Geron Corporation* Gilead Sciences, Inc.* ImmunoGen, Inc.* Immunomedics, Inc.* Incyte Corp.* Infinity Pharmaceuticals, Inc.* Isis Pharmaceuticals, Inc.* Ligand Pharmaceuticals, Incorporated Cl B* MannKind Corporation* Medivation Inc.* The accompanying notes to financial statements are an integral part of this schedule. 9 Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) September 30, 2013 Shares Value LONG-TERM INVESTMENTS — 99.5% (a) (Continued) COMMON STOCKS — 98.6% (a) (Continued) Biotechnology — 4.6% (Continued) Momenta Pharmaceuticals, Inc.* $ Myriad Genetics, Inc.* NPS Pharmaceuticals, Inc.* Orexigen Therapeutics Inc.* Peregrine Pharmaceuticals, Inc.* Pharmacyclics, Inc.* Puma Biotechnology, Inc.* Raptor Pharmaceuticals Corporation* Regeneron Pharmaceuticals, Inc.* Sarepta Therapeutics, Inc.* Savient Pharmaceuticals Inc.* Seattle Genetics, Inc.* Sinovac Biotech Ltd.* Theravance Inc.* United Therapeutics Corporation* Vertex Pharmaceuticals Incorporated* XOMA Corporation* Building Products — 0.9% Armstrong World Industries, Inc.* Fortune Brands Home & Security Inc. Lennox International Inc. Masco Corp. PGT, Inc.* A.O. Smith Corporation USG Corporation* Capital Markets — 3.6% Affiliated Managers Group, Inc.* Ameriprise Financial, Inc. Artisan Partners Asset Management, Inc. The Bank of New York Mellon Corporation BlackRock, Inc. Cohen & Steers, Inc. E*Trade Financial Corp.* Eaton Vance Corp. Evercore Partners, Inc. Federated Investors, Inc., Cl B Financial Engines, Inc. Franklin Resources, Inc. GFI Group Inc. The Goldman Sachs Group, Inc. Invesco Limited Janus Capital Group Inc. Legg Mason, Inc. Manning & Napier Inc. Morgan Stanley Nomura Holdings, Inc. - ADR Northern Trust Corporation Piper Jaffray Companies, Inc.* T. Rowe Price Group Inc. Raymond James Financial, Inc. The Charles Schwab Corporation SEI Investments Co. State Street Corporation TD Ameritrade Holding Corp. Triangle Capital Corporation UBS AG Virtus Investment Partners Inc.* Waddell & Reed Financial, Inc. WisdomTree Investments, Inc.* Chemicals — 2.8% Agrium Inc. Air Products and Chemicals, Inc. Airgas, Inc. Albemarle Corporation Balchem Corporation Chemtura Corporation* The Dow Chemical Company E.I. du Pont de Nemours and Company Eastman Chemical Co. Ecolab Inc. Ferro Corporation* FMC Corporation H.B. Fuller Company W.R. Grace & Co.* Huntsman Corporation International Flavors & Fragrances Inc. Intrepid Potash, Inc. Koppers Holdings, Inc. LyondellBasell Industries N.V. Monsanto Company The Mosaic Company NewMarket Corporation Olin Corp. PolyOne Corporation PPG Industries, Inc. RPM International, Inc. The Scotts Miracle-Gro Company The Sherwin-Williams Company The accompanying notes to financial statements are an integral part of this schedule. 10 Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) September 30, 2013 Shares Value LONG-TERM INVESTMENTS — 99.5% (a) (Continued) COMMON STOCKS — 98.6% (a) (Continued) Chemicals — 2.8% (Continued) Sigma-Aldrich Corp. $ The Valspar Corp. Commercial Banks — 1.7% Bank of Hawaii Corporation Bank of Ireland - SP-ADR* Bank of the Ozarks, Inc. Barclays PLC - SP-ADR CapitalSource Inc. CIT Group Inc.* Columbia Banking System, Inc. Eagle Bancorp, Inc.* East West Bancorp, Inc. Enterprise Financial Services Corp. Fidelity Southern Corporation Fifth Third Bancorp First Financial Bankshares, Inc. First Republic Bank FirstMerit Corporation Fulton Financial Corporation Glacier Bancorp, Inc. Huntington Bancshares Inc. KeyCorp Lloyds Banking Group plc - ADR* M&T Bank Corporation Mercantile Bank Corporation Mitsubishi UFJ Financial Group, Inc. - ADR Mizuho Financial Group, Inc. - ADR PNC Financial Services Group, Inc. Prosperity Bancshares, Inc. Regions Financial Corp. SunTrust Banks, Inc. Synovus Financial Corp. Texas Capital Bancshares, Inc.* The Toronto-Dominion Bank U.S. Bancorp Umpqua Holdings Corporation Webster Financial Corporation Wells Fargo & Co. Western Alliance Bancorp* Zions Bancorporation Commercial Services & Supplies — 1.0% The ADT Corporation Cintas Corp. Consolidated Graphics, Inc.* Copart, Inc.* Costa Inc.* R.R. Donnelley & Sons Company EnerNOC, Inc.* Iron Mountain Incorporated KAR Auction Services Inc. Herman Miller, Inc. Mobile Mini, Inc.* Pitney Bowes Inc. Republic Services, Inc. Steelcase Inc. Stericycle, Inc.* Tetra Tech, Inc.* Tyco International Ltd. Waste Connections, Inc. Waste Management, Inc. Communications Equipment — 1.7% ADTRAN, Inc. Alcatel-Lucent - SP-ADR* Alliance Fiber Optic Products, Inc. Aruba Networks Inc.* BlackBerry Limited* Brocade Communications Systems, Inc.* CalAmp Corporation* Ciena Corporation* Cisco Systems, Inc. F5 Networks, Inc.* Finisar Corp.* Harris Corp. Infinera Corporation* Ituran Location and Control Ltd. JDS Uniphase Corp.* Juniper Networks, Inc.* Motorola Solutions, Inc. NETGEAR, Inc.* Nokia Oyj - SP-ADR* Palo Alto Networks, Inc.* Plantronics, Inc. Procera Networks, Inc.* QUALCOMM, Inc. RADWARE Ltd.* Riverbed Technology, Inc.* Ruckus Wireless Inc.* The accompanying notes to financial statements are an integral part of this schedule. 11 Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) September 30, 2013 Shares Value LONG-TERM INVESTMENTS — 99.5% (a) (Continued) COMMON STOCKS — 98.6% (a) (Continued) Communications Equipment — 1.7% (Continued) Sierra Wireless Inc.* $ Sonus Networks, Inc.* Ubiquiti Networks Inc. Zhone Technologies, Inc.* Computers & Peripherals — 1.4% 3D Systems Corporation* Apple Inc. Cray, Inc.* Electronics for Imaging, Inc.* EMC Corporation Fusion-io Inc.* International Business Machines Corp. NCR Corporation* NetApp, Inc. QLogic Corp.* SanDisk Corp. Seagate Technology PLC Silicon Graphics International Corporation* Stratasys Ltd.* Teradata Corp.* Western Digital Corp. Construction & Engineering — 0.5% Chicago Bridge & Iron Company N. V.NYS EMCOR Group, Inc. Fluor Corp. Jacobs Engineering Group Inc.* Construction Materials — 0.1% Texas Industries, Inc.* Consumer Finance — 0.6% American Express Co. Capital One Financial Corp. Discover Financial Services Encore Capital Group, Inc.* SLM Corporation World Acceptance Corporation* Consumer Services – Diversified — 0.2% H&R Block, Inc. Sotheby’s TAL Education Group - ADR Weight Watchers International, Inc. Containers & Packaging — 0.6% AEP Industries Inc.* Avery Dennison Corporation Ball Corp. Bemis Company, Inc. Boise, Inc. Crown Holdings, Inc.* MeadWestvaco Corporation Owens-Illinois, Inc.* Packaging Corp of America Rock-Tenn Company Sealed Air Corporation Sonoco Products Company Distributors — 0.1% Genuine Parts Co. Electric Utilities — 0.0% Westar Energy, Inc. Xcel Energy, Inc. Electrical Equipment — 1.1% The Babcock & Wilcox Co. Eaton Corp. PLC Emerson Electric Co. Encore Wire Corporation Franklin Electric Co., Inc. Generac Holdings, Inc. Hubbell Incorporated Cl B Rockwell Automation, Inc. Roper Industries, Inc. Sensata Technologies Holding N.V.* Solarcity Corporation* Electronic Equipment, Instruments & Components — 1.1% Amphenol Corporation Anixter International Inc.* Arrow Electronics, Inc.* Belden Inc. Benchmark Electronics, Inc.* CDW Corporation of Delaware* Checkpoint Systems, Inc.* The accompanying notes to financial statements are an integral part of this schedule. 12 Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) September 30, 2013 Shares Value LONG-TERM INVESTMENTS — 99.5% (a) (Continued) COMMON STOCKS — 98.6% (a) (Continued) Electronic Equipment,Instruments & Components — 1.1% (Continued) Cognex Corporation $ Coherent, Inc. Corning Incorporated Edgetech International, Inc.* 0 Flextronics International Ltd.* InvenSense Inc.* Jabil Circuit, Inc. Measurement Specialties, Inc.* Methode Electronics, Inc. Nam Tai Electronics, Inc.^ OSI Systems, Inc.* Rogers Corporation* Sanmina-SCI Corp.* TE Connectivity Limited Tech Data Corp.* Trimble Navigation Ltd.* Universal Display Corporation* Energy Equipment & Services — 1.3% Atwood Oceanics, Inc.* Baker Hughes Incorporated Cameron International Corp.* Core Laboratories N.V. Diamond Offshore Drilling, Inc. Dril-Quip, Inc.* Ensco PLC FMC Technologies, Inc.* Halliburton Co. Helmerich & Payne, Inc. Hercules Offshore, Inc.* McDermott International, Inc.* National-Oilwell Varco Inc. Newpark Resources, Inc.* Noble Corporation Oceaneering International, Inc. Oil States International, Inc.* Parker Drilling Co.* Patterson-UTI Energy, Inc. Rowan Companies plc* RPC, Inc. Schlumberger Ltd. Seadrill Ltd. Tenaris S.A. - ADR Weatherford International Ltd.* Financial Services – Diversified — 1.4% Bank of America Corp. Berkshire Hathaway Inc. Cl B* CBOE Holdings Inc. Citigroup Inc. CME Group Inc. JPMorgan Chase & Co. Leucadia National Corporation MCGraw Hill Financial Inc. Moody’s Corporation MSCI Inc.* The NASDAQ OMX Group, Inc. NewStar Financial, Inc.* NYSE Euronext Food & Staples Retailing — 1.3% Costco Wholesale Corp. CVS Caremark Corporation Fairway Group Holdings Corp.* The Fresh Market, Inc.* The Kroger Co. PriceSmart, Inc. Rite Aid Corporation* Safeway Inc. Sprouts Farmers Market, Inc.* SUPERVALU Inc.* Walgreen Company Wal-Mart Stores, Inc. Whole Foods Market, Inc. Food Products — 1.5% Annie’s, Inc.* Archer-Daniels-Midland Company B & G Foods Inc. Bunge Limited Chiquita Brands International, Inc.* Green Mountain Coffee Roasters, Inc.* The Hain Celestial Group, Inc.* The Hershey Company Hormel Foods Corporation Inventure Foods, Inc.* J & J Snack Foods Corp. Kraft Foods Group, Inc. Lifeway Foods, Inc. The accompanying notes to financial statements are an integral part of this schedule. 13 Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) September 30, 2013 Shares Value LONG-TERM INVESTMENTS — 99.5% (a) (Continued) COMMON STOCKS — 98.6% (a) (Continued) Food Products — 1.5% (Continued) McCormick & Company, Inc. $ Mead Johnson Nutrition Company Sanderson Farms, Inc. The J.M. Smucker Co. SunOpta Inc.* TreeHouse Foods, Inc.* Tyson Foods, Inc. Unilever N.V. NYS WhiteWave Foods Company* Gas Utilities — 0.1% ONEOK, Inc. Questar Corporation Southwest Gas Corporation Health Care Equipment & Supplies — 1.8% Abbott Laboratories Align Technology, Inc.* ArthroCare Corporation* C.R. Bard, Inc. Baxter International Inc. Becton, Dickinson and Company Boston Scientific Corporation* BSD Medical Corporation* CareFusion Corporation* Covidien PLC Cyberonics, Inc.* DENTSPLY International Inc. Edwards Lifesciences Corp.* Endologix, Inc.* Intuitive Surgical, Inc.* Medtronic, Inc. Quidel Corporation* ResMed Inc. The Spectranetics Corporation* St. Jude Medical, Inc. Stryker Corp. Symmetry Medical Inc.* Varian Medical Systems, Inc.* Zimmer Holdings, Inc. Health Care Providers & Services — 2.5% Acadia Healthcare Company, Inc.* Addus HomeCare Corp.* Aetna Inc. Air Methods Corporation AmerisourceBergen Corporation AMN Healthcare Services, Inc.* BioScrip, Inc.* Cardinal Health, Inc. Catamaran Corporation* CIGNA Corp. CorVel Corporation* DaVita, Inc.* The Ensign Group, Inc. Express Scripts Holding Company* HCA Holdings, Inc. Health Net Inc.* HEALTHSOUTH Corp. Humana Inc. Laboratory Corporation of America Holdings* LifePoint Hospitals, Inc.* McKesson Corp. Molina Healthcare Inc.* Omnicare, Inc. Patterson Companies Inc. Henry Schein, Inc.* Tenet Healthcare Corp.* UnitedHealth Group Incorporated Universal Health Services, Inc. Cl B VCA Antech, Inc.* WellCare Health Plans Inc.* WellPoint, Inc. Health Care Technology — 0.5% Allscripts Healthcare Solutions, Inc.* athenahealth Inc.* Cerner Corp.* HealthStream, Inc.* MedAssets, Inc.* Omnicell, Inc.* Quality Systems, Inc. Hotels, Restaurants & Leisure — 5.9% AFC Enterprises, Inc.* Bob Evans Farms, Inc. Boyd Gaming Corp.* Brinker International, Inc. The accompanying notes to financial statements are an integral part of this schedule. 14 Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) September 30, 2013 Shares Value LONG-TERM INVESTMENTS — 99.5% (a) (Continued) COMMON STOCKS — 98.6% (a) (Continued) Hotels, Restaurants & Leisure — 5.9% (Continued) Buffalo Wild Wings Inc.* $ Caesars Entertainment Corp.* The Cheesecake Factory Inc. Chipotle Mexican Grill, Inc.* Cracker Barrel Old Country Store, Inc. Darden Restaurants, Inc. DineEquity, Inc. Domino’s Pizza, Inc. Dover Motorsports, Inc. Dunkin’ Brands Group Inc. Home Inns & Hotels Management, Inc. - ADR* Hyatt Hotels Corp.* InterContinental Hotels Group PLC - ADR International Game Technology Jack in the Box Inc.* Jamba, Inc.* Krispy Kreme Doughnuts, Inc.* Las Vegas Sands Corp. LIFE TIME FITNESS, Inc.* Luby’s, Inc.* Marriott International Inc. Marriott Vacations Worldwide Corporation* McDonald’s Corp. Melco Crown Entertainment Ltd. - ADR* MGM Resorts International* Monarch Casino & Resort, Inc.* Multimedia Games Holding Company Inc.* Panera Bread Co.* Papa John’s International, Inc. Penn National Gaming, Inc.* Red Robin Gourmet Burgers Inc.* Rick’s Cabaret International, Inc.* Ruth’s Hospitality Group Inc. Sonic Corp.* Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. The Wendy’s Company Wyndham Worldwide Corp. Wynn Resorts Ltd. Household Durables — 2.3% Beazer Homes USA, Inc.* D.R. Horton, Inc. Ethan Allen Interiors Inc. Harman International Industries, Inc. Hovnanian Enterprises, Inc.* iRobot Corporation* Jarden Corporation* KB Home La-Z-Boy Inc. Leggett & Platt, Incorporated Lennar Corporation Libbey Inc.* Mohawk Industries, Inc.* Newell Rubbermaid Inc. PulteGroup Inc. The Ryland Group, Inc. SodaStream International Ltd.* SONY CORPORATION - SP-ADR Standard Pacific Corp.* Tempur-Pedic International Inc.* Toll Brothers, Inc.* Tupperware Brands Corp. Whirlpool Corporation Household Products — 0.3% The Clorox Company Colgate-Palmolive Co. Energizer Holdings, Inc. The Procter & Gamble Company Spectrum Brands Holdings, Inc. WD-40 Co. Independent Power Producers & Energy Traders — 0.0% NRG Energy, Inc. Industrial Conglomerates — 0.3% 3M Co. Carlisle Companies Incorporated Danaher Corporation General Electric Company Koninklijke Philips Electronics N.V. NYS Siemens AG - SP-ADR Insurance — 2.9% ACE Limited AEGON N.V.NYS Aflac, Inc. Allied World Assurance Company Holdings AG The accompanying notes to financial statements are an integral part of this schedule. 15 Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) September 30, 2013 Shares Value LONG-TERM INVESTMENTS — 99.5% (a) (Continued) COMMON STOCKS — 98.6% (a) (Continued) Insurance — 2.9% (Continued) The Allstate Corporation $ American Financial Group, Inc. American International Group, Inc. Aon PLC Assurant, Inc. Brown & Brown, Inc. The Chubb Corporation CNO Financial Group, Inc. eHealth, Inc.* Everest Re Group, Ltd. Fidelity National Financial, Inc. First American Financial Corporation Genworth Financial Inc.* Hanover Insurance Group Inc. The Hartford Financial Services Group, Inc. HCI Group, Inc. Lincoln National Corporation Marsh & McLennan Companies, Inc. MBIA Inc.* MetLife, Inc. Platinum Underwriters Holdings, Ltd. Principal Financial Group, Inc. The Progressive Corporation Protective Life Corporation Prudential Financial, Inc. Stewart Information Services Corporation Torchmark Corp. The Travelers Companies, Inc. Unum Group XL Group PLC Internet & Catalog Retail — 3.3% Amazon.com, Inc.* Ctrip.com International, Ltd. - ADR* Expedia, Inc. Groupon, Inc.* HomeAway Inc.* HSN, Inc. Liberty Interactive Corporation* Liberty Interactive Corporation Cl A* Netflix Inc.* Nutrisystem, Inc. Orbitz Worldwide, Inc.* Overstock.com, Inc.* Priceline.com Inc.* Shutterfly, Inc.* TripAdvisor Inc.* Vipshop Holdings Ltd.- ADS* Internet Software & Services — 5.4% Akamai Technologies, Inc.* Angie’s List Inc.* AOL Inc. Baidu, Inc. - SP-ADR* BroadVision, Inc.* CoStar Group Inc.* Demandware Inc.* Digital River, Inc.* eBay Inc.* Equinix, Inc.* Facebook Inc.* Google Inc.* IAC/InterActiveCorp Internet Initiative Japan Inc. - SP-ADR j2 Global, Inc. LinkedIn Corporation* Liquidity Services Inc.* MercadoLibre Inc. Monster Worldwide, Inc.* Move, Inc.* NetEase.com Inc. - ADR NIC Inc. OpenTable, Inc.* Pandora Media Inc.* Points International Limited* Qihoo 360 Technology Co. Ltd. - ADR* Rackspace Hosting, Inc.* Responsys, Inc.* Shutterstock Inc.* SINA Corporation* Sohu.com Inc.* Stamps.com Inc.* Support.com Inc.* Synacor Inc.* Travelzoo Inc.* Trulia, Inc.* United Online, Inc. ValueClick, Inc.* VeriSign, Inc.* VistaPrint N.V.* Web.com Group Inc.* Yahoo! Inc.* The accompanying notes to financial statements are an integral part of this schedule. 16 Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) September 30, 2013 Shares Value LONG-TERM INVESTMENTS — 99.5% (a) (Continued) COMMON STOCKS — 98.6% (a) (Continued) Internet Software & Services — 5.4% (Continued) Yandex N.V.* $ Yelp Inc.* Youku Tudou Inc.* YY Inc. - ADR* Zillow, Inc.* IT Services — 3.8% Accenture PLC Acxiom Corporation* Alliance Data Systems Corporation* Automatic Data Processing, Inc. Broadridge Financial Solutions Inc. Cognizant Technology Solutions Corp.* Computer Sciences Corporation CSG Systems International, Inc. DST Systems, Inc. EPAM Systems, Inc.* Euronet Worldwide, Inc.* Fidelity National Information Services, Inc. Fiserv, Inc.* FleetCor Technologies Inc.* Gartner, Inc.* Genpact Limited* Jack Henry & Associates, Inc. iGATE Corporation* Infosys Limited - SP-ADR Mastercard, Inc. MAXIMUS, Inc. NeuStar, Inc.* Paychex, Inc. Sapient Corp.* Sykes Enterprises, Incorporated* TeleTech Holdings, Inc.* Total System Services, Inc. Vantiv, Inc.* VeriFone Systems, Inc.* Visa Inc. Leisure Equipment & Products — 0.2% Hasbro, Inc. Nautilus, Inc.* Polaris Industries Inc. Smith & Wesson Holding Corporation* Sturm, Ruger & Company, Inc. Life Sciences Tools & Services — 1.0% Affymetrix, Inc.* Agilent Technologies, Inc. Bruker Corp.* Illumina, Inc.* Mettler-Toledo International Inc.* Parexel International Corp.* PerkinElmer, Inc. Thermo Fisher Scientific, Inc. Waters Corp.* Machinery — 3.4% AGCO Corporation Alamo Group Inc. Albany International Corporation Barnes Group Inc. Caterpillar Inc. CNH Industrial N.V.* Columbus McKinnon Corporation* Crane Co. Cummins Inc. Deere & Company Donaldson Company, Inc. Dover Corporation The ExOne Company* Graco Inc. Hardinge, Inc. IDEX Corporation Illinois Tool Works Inc. Ingersoll-Rand PLC ITT Corp. Joy Global Inc. Kennametal Inc. Lincoln Electric Holdings, Inc. The Manitowoc Company, Inc. Mueller Water Products, Inc. Navistar International Corp.* Nordson Corporation PACCAR Inc. Pall Corp. Parker Hannifin Corp. Pentair Ltd. Proto Labs, Inc.* Snap-On, Inc. Stanley Black & Decker Inc. Tennant Company Terex Corp.* The Timken Company The accompanying notes to financial statements are an integral part of this schedule. 17 Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) September 30, 2013 Shares Value LONG-TERM INVESTMENTS — 99.5% (a) (Continued) COMMON STOCKS — 98.6% (a) (Continued) Machinery — 3.4% (Continued) The Toro Co. $ TriMas Corporation* Trinity Industries, Inc. Wabtec Corporation Watts Water Technologies, Inc. Marine — 0.0% DryShips Inc.* Media — 4.3% CBS Corp. Cl B Non-Voting Charter Communications, Inc.* Comcast Corp. DIRECTV* Discovery Communications, Inc.* DISH Network Corp. The Walt Disney Co. DreamWorks Animation SKG, Inc.* Emmis Communications Corporation* Entravision Communications Corporation Grupo Televisa S.A.B. - SP-ADR IMAX Corp.* The Interpublic Group of Companies, Inc. Lamar Advertising Company* Liberty Global plc Cl A* Liberty Global plc Series C* Liberty Media Corporation* LIN Media LLC* Lions Gate Entertainment Corp.* Live Nation Entertainment, Inc.* Media General, Inc.* Morningstar, Inc. The New York Times Company* Nexstar Broadcasting Group, Inc. Omnicom Group Inc. Reed Elsevier N.V. - SP-ADR Scripps Networks Interactive Sinclair Broadcast Group, Inc. Sirius XM Radio Inc. Starz-Liberty Capital* Time Warner Cable Inc. Time Warner Inc. Twenty-First Century Fox, Inc. Cl B Valassis Communications, Inc. Viacom Inc. Cl B Metals & Mining — 0.8% AK Steel Holding Corporation* Allegheny Technologies, Inc. AngloGold Ashanti Limited - SP-ADR Barrick Gold Corporation BHP Billiton Limited - SP-ADR Cliffs Natural Resources Inc. Eldorado Gold Corporation Freeport-McMoRan Copper & Gold Inc. Goldcorp, Inc. Hecla Mining Co. IAMGOLD Corp. Kinross Gold Corp. Mechel - SP-ADR* New Gold Inc.* Newmont Mining Corporation NovaGold Resources Inc.* Nucor Corporation Pan American Silver Corporation Pilot Gold Inc.*^ Rare Element Resources Ltd.*^ Reliance Steel & Aluminum Co. Rio Tinto PLC - SP-ADR Silver Wheaton Corporation Southern Copper Corp. Steel Dynamics, Inc. Stillwater Mining Company* Taseko Mines Ltd.* Teck Resources Ltd. Cl B United States Steel Corporation US Silica Holdings Inc. Vale SA - SP-ADR Walter Energy, Inc. Worthington Industries, Inc. Yamana Gold Inc. Multiline Retail — 0.9% Big Lots, Inc.* Dollar General Corp.* Dollar Tree, Inc.* Family Dollar Stores, Inc. Kohl’s Corp. Macy’s, Inc. Nordstrom, Inc. Sears Canada Inc. Target Corp. Tuesday Morning Corporation* The accompanying notes to financial statements are an integral part of this schedule. 18 Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) September 30, 2013 Shares Value LONG-TERM INVESTMENTS — 99.5% (a) (Continued) COMMON STOCKS — 98.6% (a) (Continued) Multi-Utilities — 0.1% NiSource Inc. $ Vectren Corporation Office Electronics — 0.0% Zebra Technologies Corporation* Oil, Gas & Consumable Fuels — 2.2% Alpha Natural Resources, Inc.* Anadarko Petroleum Corp. Apache Corp. Arch Coal, Inc. Cabot Oil & Gas Corporation Carrizo Oil & Gas, Inc.* Cheniere Energy, Inc.* Chesapeake Energy Corporation Clean Energy Fuels Corporation* Concho Resources Inc.* ConocoPhillips Continental Resources, Inc.* Crosstex Energy, Inc. Devon Energy Corporation Energen Corporation EOG Resources, Inc. EQT Corporation Exxon Mobil Corporation Gulfport Energy Corporation* Hess Corp. Ivanhoe Energy, Inc.* James River Coal Company* Kodiak Oil & Gas Corp.* Marathon Oil Corp. Matador Resources Company* Newfield Exploration Company* Noble Energy, Inc. Northern Oil & Gas, Inc.* Oasis Petroleum Inc.* Occidental Petroleum Corp. Petroleo Brasileiro S.A. - ADR Pioneer Natural Resources Co. Rentech, Inc. SandRidge Energy Inc.* Spectra Energy Corporation Stone Energy Corporation* Suncor Energy, Inc. TransGlobe Energy Corp.* Western Refining, Inc. Whiting Petroleum Corp.* The Williams Companies, Inc. Paper & Forest Products — 0.4% P.H. Glatfelter Co. International Paper Co. KapStone Paper and Packaging Corporation Louisiana-Pacific Corp.* Schweitzer-Mauduit International, Inc. Personal Products — 0.3% Herbalife Ltd. The Estee Lauder Companies Inc. Medifast, Inc.* Nu Skin Enterprises, Inc. Pharmaceuticals — 1.8% AbbVie Inc. Actavis Inc.* Allergan, Inc. AVANIR Pharmaceuticals Inc.* Bristol-Myers Squibb Company Endo Health Solutions Inc.* Forest Laboratories, Inc.* GlaxoSmithKline-PLC - SP-ADR Jazz Pharmaceuticals, Inc.* Johnson & Johnson Eli Lilly and Co. Mallinckrodt PLC* The Medicines Company* Merck & Co., Inc. Mylan, Inc.* Novartis AG - ADR Novo Nordisk A/S - SP-ADR Perrigo Co. Pfizer Inc. Questcor Pharmaceuticals, Inc. Repros Therapeutics Inc.* Salix Pharmaceuticals, Ltd.* Sanofi - ADR Santarus Inc.* SciClone Pharmaceuticals, Inc.* Shire PLC- ADR Valeant Pharmaceuticals International, Inc.* The accompanying notes to financial statements are an integral part of this schedule. 19 Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) September 30, 2013 Shares Value LONG-TERM INVESTMENTS — 99.5% (a) (Continued) COMMON STOCKS — 98.6% (a) (Continued) Pharmaceuticals — 1.8% (Continued) ViroPharma Inc.* $ VIVUS Inc.* Professional Services — 1.0% 51job, Inc. - ADR* The Advisory Board Company* The Dun & Bradstreet Corporation Franklin Covey Co.* FTI Consulting, Inc.* IHS Inc.* Kelly Services, Inc. Manpowergroup Inc. On Assignment, Inc.* Robert Half International, Inc. RPX Corporation* Towers Watson & Company TrueBlue, Inc.* Verisk Analytics, Inc.* VSE Corporation Real Estate Management & Development — 0.0% CBRE Group, Inc.* The Howard Hughes Corporation* Road & Rail — 1.3% Arkansas Best Corporation Avis Budget Group, Inc.* Canadian Pacific Railway Limited CSX Corp. Hertz Global Holdings, Inc.* J.B. Hunt Transportation Services, Inc. Kansas City Southern Norfolk Southern Corporation Old Dominion Freight Line, Inc.* Ryder Systems, Inc. Union Pacific Corp. YRC Worldwide, Inc.* Semiconductors & Semiconductor Equipment — 3.2% Advanced Energy Industries, Inc.* Advanced Micro Devices, Inc.* Analog Devices, Inc. Applied Materials, Inc. Applied Micro Circuits Corporation* ARM Holdings plc - SP-ADR ASML Holding N.V. NYS Atmel Corporation* Avago Technologies Ltd. Broadcom Corporation Canadian Solar Inc.* Cavium Inc.* ChipMOS TECHNOLOGIES (Bermuda) LTD. Cirrus Logic, Inc.* Cree, Inc.* Cypress Semiconductor Corp.* Entegris Inc.* Fairchild Semiconductor International, Inc.* First Solar, Inc.* Himax Technologies, Inc. - ADR Integrated Device Technology, Inc.* Intel Corporation International Rectifier Corporation* JA Solar Holdings Company, Ltd. - ADR*^ KLA-Tencor Corp. Kulicke and Soffa Industries, Inc.* Lam Research Corporation* Lattice Semiconductor Corp.* LDK Solar Company Ltd. - ADR* Linear Technology Corporation LSI Corp. LTX-Credence Corporation* Marvell Technology Group Ltd. Microchip Technology Inc. Micron Technology, Inc.* Mindspeed Technologies Inc.* NVIDIA Corp. NXP Semiconductors N.V.* OmniVision Technologies, Inc.* ON Semiconductor Corp.* PDF Solutions, Inc.* PMC-Sierra, Inc.* Rambus Inc.* ReneSola Ltd. - ADR* RF Micro Devices, Inc.* Rubicon Technology, Inc.* Sigma Designs, Inc.* Skyworks Solutions, Inc.* SunEdison, Inc.* The accompanying notes to financial statements are an integral part of this schedule. 20 Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) September 30, 2013 Shares Value LONG-TERM INVESTMENTS — 99.5% (a) (Continued) COMMON STOCKS — 98.6% (a) (Continued) Semiconductors & Semiconductor Equipment — 3.2% (Continued) SunPower Corporation* $ Taiwan Semiconductor Manufacturing Company Ltd. - SP-ADR Texas Instruments Incorporated Trina Solar Limited - SP-ADR* TriQuint Semiconductor, Inc.* Veeco Instruments Inc.* Xilinx, Inc. Yingli Green Energy Holding Co. Ltd. - ADR* Software — 3.4% Activision Blizzard, Inc. Adobe Systems Inc.* Advent Software, Inc. Autodesk, Inc.* AVG Technologies N.V.* BroadSoft Inc.* CA, Inc. Cadence Design Systems, Inc.* Check Point Software Technologies Ltd.* Citrix Systems, Inc.* Compuware Corp. Concur Technologies, Inc.* Ebix, Inc. Electronic Arts Inc.* FactSet Research Systems Inc. Fair Isaac Corp. Fortinet Inc.* Giant Interactive Group Inc. - ADR Glu Mobile Inc.* Imperva Inc.* Infoblox, Inc.* Informatica Corp.* Intuit Inc. Mentor Graphics Corporation NetSuite Inc.* NQ Mobile Inc. - ADR* Oracle Corp. Pegasystems Inc. Progress Software Corporation* PTC Inc.* QLIK Technologies Inc.* Red Hat, Inc.* Rosetta Stone, Inc.* Rovi Corporation* Salesforce.com, Inc.* SAP AG - SP-ADR Sourcefire Inc.* Splunk, Inc.* SS&C Technologies Holdings, Inc.* Symantec Corp. Synchronoss Technologies, Inc.* Synopsys, Inc.* Take-Two Interactive Software, Inc.* Tangoe, Inc.* TIBCO Software Inc.* TiVo Inc.* Tyler Technologies, Inc.* The Ultimate Software Group, Inc.* Virnetx Holding Corporation* VMware Inc.* Zynga Inc.* Specialty Retail — 6.7% Aeropostale, Inc.* ANN INC.* AutoNation, Inc.* AutoZone, Inc.* Bed Bath & Beyond Inc.* Best Buy Co., Inc. Borders Group, Inc.*(b) — Cabela’s Incorporated* CarMax, Inc.* The Children’s Place Retail Stores, Inc.* Coldwater Creek Inc.* Conn’s, Inc.* Dick’s Sporting Goods, Inc. DSW, Inc. Express, Inc.* Five Below, Inc.* Francesca’s Holdings Corporation* GameStop Corporation The Gap, Inc. GNC Acquisition Holdings Inc. Group 1 Automotive, Inc. hhgregg, Inc.* The Home Depot, Inc. Jos. A. Bank Clothiers, Inc.* L Brands, Inc. Lithia Motors, Inc. The accompanying notes to financial statements are an integral part of this schedule. 21 Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) September 30, 2013 Shares Value LONG-TERM INVESTMENTS — 99.5% (a) (Continued) COMMON STOCKS — 98.6% (a) (Continued) Specialty Retail — 6.7% (Continued) Lowe’s Companies, Inc. $ Lumber Liquidators Holdings, Inc.* Office Depot, Inc.* OfficeMax Inc. O’Reilly Automotive, Inc.* Pacific Sunwear of California, Inc.* PetSmart, Inc. Pier 1 Imports, Inc. Rent-A-Center, Inc. Restoration Hardware Holdings Inc.* Ross Stores, Inc. Select Comfort Corporation* Signet Jewelers Ltd. Sonic Automotive, Inc. Staples, Inc. Tiffany & Co. The Tile Shop Holdings, Inc.* The TJX Companies, Inc. Tractor Supply Company Ulta Salon, Cosmetics & Fragrance, Inc.* Urban Outfitters, Inc.* Vitamin Shoppe, Inc.* Williams-Sonoma, Inc. Zale Corporation* Telecommunication Services – Diversified — 0.5% 8x8, Inc.* BT Group plc - SP-ADR Level 3 Communications, Inc.* tw telecom inc.* Windstream Holdings, Inc. Telecommunication Services – Wireless — 0.4% Crown Castle International Corp.* Leap Wireless International, Inc.* Mobile TeleSystems - SP-ADR NII Holdings Inc.* SBA Communications Corporation* Telephone and Data Systems, Inc. T-Mobile US, Inc. Vodafone Group Plc - SP-ADR Textiles, Apparel & Luxury Goods — 2.4% Carter’s, Inc. Crocs, Inc.* Deckers Outdoor Corporation* Fifth & Pacific Companies, Inc.* Gildan Activewear Inc. Hanesbrands, Inc. Iconix Brand Group, Inc.* Joe’s Jeans, Inc.* Lululemon Athletica Inc.* Luxottica Group SpA - ADR Michael Kors Holdings Ltd.* Movado Group, Inc. NIKE, Inc. Cl B PVH Corp. Ralph Lauren Corporation Skechers U.S.A., Inc.* Under Armour, Inc.* VF Corp. Wolverine World Wide, Inc. Thrifts & Mortgage Finance — 0.4% Bank Mutual Corporation BofI Holding, Inc.* Hudson City Bancorp, Inc. MGIC Investment Corporation* Nationstar Mortgage Holdings, Inc.* Northwest Bancshares, Inc. Ocwen Financial Corporation* Radian Group Inc. Tobacco — 0.0% Altria Group, Inc. Philip Morris International Inc. Trading Companies & Distributors — 0.4% Fastenal Co. W.W. Grainger, Inc. H&E Equipment Services, Inc.* TAL International Group, Inc. TransDigm Group, Inc. United Rentals, Inc.* Transportation Infrastructure — 0.0% Wesco Aircraft Holdings, Inc.* The accompanying notes to financial statements are an integral part of this schedule. 22 Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) September 30, 2013 Shares Value LONG-TERM INVESTMENTS — 99.5% (a) (Continued) COMMON STOCKS — 98.6% (a) (Continued) Water Utilities — 0.1% American States Water Company $ Aqua America Inc. Consolidated Water Co., Ltd. Total common stocks (cost $151,700,546) PUBLICLY TRADED PARTNERSHIPS — 0.3% (a) Auto Components — 0.0% Icahn Enterprises L.P. Capital Markets — 0.1% The Carlyle Group LP Fortress Investment Group LLC Lazard Ltd. Chemicals — 0.0% Rentech Nitrogen Partners L.P. Financial Services Diversified — 0.1% KKR Financial Holdings LLC Texas Pacific Land Trust Oil, Gas & Consumable Fuels — 0.1% Calumet Specialty Products Partners, L.P. Linn Energy LLC ONEOK Partners, L.P. Total publicly traded partnerships (cost $537,973) REITS — 0.5% (a) Real Estate Investment Trusts — 0.5% American Tower Corp. CBL & Associates Properties, Inc. Chimera Investment Corporation CubeSmart Extra Space Storage Inc. HCP, Inc. Medical Properties Trust Inc. OMEGA Healthcare Investors, Inc. Parkway Properties, Inc. Prologis, Inc. Regency Centers Corporation Sovran Self Storage, Inc. STAG Industrial, Inc. Sunstone Hotel Investors, Inc. Tanger Factory Outlet Centers, Inc. Western Asset Mortgage Capital Corp. Weyerhaeuser Company Total REITS (cost $907,486) WARRANTS — 0.0% (a) Insurance — 0.0% American International Group, Inc.*, Expiration Date - 01/19/21, Exercise Price - $45.00 Total warrants (cost $47,259) PREFERRED STOCKS — 0.1% (a) Beverages — 0.1% Companhia de Bebidas das Americas Preferred - SP-ADR Commercial Banks — 0.0% Banco Bradesco S.A. - ADR Itau Unibanco Holding S.A. - ADR Total preferred stocks (cost $86,799) Total investments — 99.5% (cost $153,280,063) Cash and receivables, less liabilities — 0.5% (a) TOTAL NET ASSETS — 100.0% $ * Non-income producing security. ^ Passive Foreign Investment Company (PFIC) (a) Percentages for the various classifications relate to net assets. (b) This security was fair valued as determined by the adviser using procedures approved by the Board of Directors and is classified as level 3. As of September 30, 2013, the value of this security was $0 which represents 0.0% of total net assets. ADR – Unsponsored American Depositary Receipt ADS – American Depositary Share AG –German Corporation A/S – Danish Company L.P. – Limited Partnership N.V. – Dutch Public Limited Liability Co. NYS – New York Registered Shares PLC – Public Limited Company S.A. – Sociedad Anónima S.A.B. – Sociedad Anónima Bursetil SP - ADR – Sponsored American Depositary Receipt SpA – Italian Corporation The Global Industry Classification Standard (“GICS®”) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”).GICS® is a service mark of MSCI & S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes to financial statements are an integral part of this schedule. 23 Reynolds Blue Chip Growth Fund STATEMENT OF OPERATIONS For the Year Ended September 30, 2013 INVESTMENT INCOME: Dividends (net of foreign withholding tax of $27,117) $ Total investment income EXPENSES: Management fees Transfer agent fees Administrative and accounting services Distribution fees Custodian fees Insurance expense Professional fees Registration fees Printing and postage expense Board of Directors fees Chief Compliance Officer fees Overdraft fees Other expenses Total expenses NET INVESTMENT LOSS ) NET REALIZED GAIN ON INVESTMENTS NET INCREASE IN UNREALIZED APPRECIATION ON INVESTMENTS NET GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ STATEMENTS OF CHANGES IN NET ASSETS For the Years Ended September 30, 2013 and 2012 OPERATIONS: Net investment loss $ ) $ ) Net realized gain on investments Net increase in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS: Distributions from net capital gains ($0.62743 per share) ) — FUND SHARE ACTIVITIES: Proceeds from shares issued (827,098 and 914,026 shares, respectively) Net asset value of shares issued in distributions reinvested (31,377 shares) — Cost of shares redeemed (1,132,566 and 2,042,077 shares, respectively) ) ) Net decrease in net assets derived from Fund share activities ) ) TOTAL INCREASE (DECREASE) ) NET ASSETS AT THE BEGINNING OF THE YEAR NET ASSETS AT THE END OF THE YEAR (Includes accumulated net investment loss of $(61,264) and $(623,313), respectively) $ $ The accompanying notes to financial statements are an integral part of these statements. 24 Reynolds Blue Chip Growth Fund FINANCIAL HIGHLIGHTS (Selected data for each share of the Fund outstanding throughout each year) Years Ended September 30, PER SHARE OPERATING PERFORMANCE: Net asset value, beginning of year $ Income from investment operations: Net investment loss (a) Net realized and unrealized gains (loss) on investments ) Total from investment operations ) Less distributions: Distributions from net investment income — Distributions from net realized gains ) — Total from distributions ) — Net asset value, end of year $ TOTAL RETURN % % %) % % RATIOS/SUPPLEMENTAL DATA: Net assets, end of year (in 000’s $) Ratio of expenses (after reimbursement) to average net assets* % Ratio of net investment loss to average net assets** %) %) %) %) %) Portfolio turnover rate % 99
